UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 97-4875

ANTONIO WILLIAMS, a/k/a Pig,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 98-4048

ANTONIO WILLIAMS, a/k/a Pig,
Defendant-Appellant.

Appeals from the United States District Court
for the District of South Carolina, at Columbia.
Dennis W. Shedd, District Judge;
Charles E. Simons, Jr., Senior District Judge.
(CR-97-367-DWS, CR-91-312)

Submitted: June 23, 1998

Decided: September 1, 1998

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Jane Barrett Taylor, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Antonio Williams pled guilty to distribution of and possession with
intent to distribute cocaine base in violation of 21 U.S.C. § 841(a)(1)
(1994). On October 26, 1997, the district court sentenced Williams to
imprisonment for 108 months, followed by supervised release for five
years. At the time Williams committed the underlying conduct giving
rise to his conviction he was serving a four year term of supervised
release for a 1992 drug conviction. Accordingly, on January 5, 1998,
the district court held a supervised release violation hearing during
which Williams admitted that he had violated a condition of his
release. The district court revoked Williams' supervised release and
sentenced him to fifteen months' imprisonment to run consecutive to
his 108 month sentence. Williams appeals these sentences. His attor-
ney filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), addressing whether the district court complied with the
requirements of Fed. R. Crim. P. 11 in accepting Williams' guilty
plea and whether the court properly imposed Williams' sentence
under the Sentencing Guidelines. Counsel asserts that there are no
meritorious grounds for appeal. Williams was informed of his right
to file a pro se supplemental brief, which he failed to file. Because our
review of the entire record reveals no reversible error, we affirm.

Williams contends that the district court improperly conducted the
Rule 11 hearing in accepting his guilty plea. "In reviewing the ade-

                     2
quacy of compliance with Rule 11, this Court should accord defer-
ence to the trial court's decision as to how best to conduct the
mandated colloquy with the defendant." United States v. DeFusco,
949 F.2d 114, 116 (4th Cir. 1991). Rule 11 violations are evaluated
under the harmless error standard. See id. at 117. As a result, this
Court may vacate a conviction resulting from a guilty "plea only if the
trial court's violations of Rule 11 affected the defendant's substantial
rights." Id.

The district court conducted a thorough hearing, ensuring that Wil-
liams understood the rights that he would forego by pleading guilty,
the elements of the charge to which he was pleading guilty, the penal-
ties he faced, the effect of supervised release, the impact of the sen-
tencing guidelines, and the effect of the plea agreement. Further, the
court ascertained that Williams' plea was voluntary and that a factual
basis existed for his plea. We find that the district court fully com-
plied with Rule 11 and that this claim is without merit. See id. at 116-
17.

Williams' attorney next raises as a potential claim that the district
court erred in determining the amount of drugs attributable to Wil-
liams for sentencing purposes. However, Williams' failure to object
during sentencing amounts to a waiver of his right to raise that issue
on appeal absent plain error. See United States v. Ford, 88 F.3d 1350,
1355 (4th Cir.), cert. denied, ___ U.S. ___, 65 U.S.L.W. 3369 (U.S.,
Nov. 18, 1996) (No. 96-6379). We find no plain error in the record
warranting review of Williams' sentence.

In accordance with Anders, we have examined the entire record in
these cases and find no reversible error. We therefore affirm Wil-
liams' sentences. This Court requires that counsel inform his client in
writing of his right to petition the Supreme Court of the United States
for further review. If the client requests that a petition be filed, but
counsel believes that such a petition would be frivolous, then counsel
may move in this Court for leave to withdraw from representation.
See Local Rule 46(d). Counsel's motion must state that a copy thereof
was served on the client. See id. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the Court, and oral argument would not aid the deci-
sional process.

AFFIRMED

                    3